 1   The Law Offices of Paul Delano Wolf
     Paul Delano Wolf, SBN 78624
 2   The Law Office of Adam Pennella
     Adam Pennella, SBN 246260
 3   717 Washington Street
     Oakland, CA 94607
     P. (510) 451-4600
 4   F. (510) 451-3002
 5   Counsel for Defendant
     SANDRA HAAR
 6

 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          FRESNO DIVISION
 9
     UNITED STATES OF AMERICA,                         Case No. CR 18-155 LJO
10
                     Plaintiff,
11            v.                                       STIPULATION AND ORDER FOR
                                                       PROBATION TO INCLUDE MEDICAL
                                                       RECORDS IN THE DESIGNATION
12   SANDRA HAAR,                                      PACKET
13                   Defendant.

14

15

16            The defendant was sentenced in above-captioned matter on November 4, 2019. At the

17   conclusion of the hearing, defense counsel requested that the Court include in the Judgment a

18   recommendation that BOP conduct a medical designation. As part of that process, the defense

19   provided a copy of the relevant medical records to Probation to include in the designation

20   packet. However, Probation does not provide such records absent a specific Order from the

21   Court.

22        As a result, the parties request that the Court (i) Order U.S. Probation to include as part of

23   the designation packet the medical records provided to Probation by the defense; and (ii) include

24   the following language in the recommendation section (page 2) of the Judgment: “The Court

25
                                                                                                           1

26
 1   requests that the Office of the Medical Designator at the BOP conduct a medical designation for

 2   defendant Sandra Haar.”

 3        SO STIPULATED:

 4
     Dated: November 5, 2019                            _____________/s/_____________
 5                                                      Paul Wolf
                                                        Adam Pennella
 6                                                      Counsel for Sandra Haar
 7
     Dated: November 5, 2019                            MCGREGOR SCOTT
 8                                                      UNITED STATES ATTORNEY
 9
                                                        _____________/s/_____________
10                                                      Lee Bickley
                                                        Assistant United States Attorney
11

12   IT IS SO ORDERED.
13      Dated:    November 12, 2019                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                   2

26
